Citation Nr: 0733089	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a left 
knee injury. 

2. Entitlement to service connection for bilateral shin 
splints. 

3. Entitlement to service connection for a right ankle 
sprain. 

4. Entitlement to service connection for low back pain. 

5.  Entitlement to service connection for a bilateral hearing 
loss.

6. What evaluation is warranted from January 1, 2003 for 
residuals of a right shoulder injury? 

7. What evaluation is warranted from January 1, 2003 for 
residuals of a right thumb injury with scar?


8. What evaluation is warranted from January 1, 2003 for 
residuals of a septoplasty and partial turbinectomy? 

9. What evaluation is warranted from January 1, 2003 for a 
fungal infection of the feet? 

10. What evaluation is warranted from January 1, 2003 for 
major depression? 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1982 to December 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York in a pre-discharge initiative decision.  
The jurisdiction resides in the Winston-Salem, North Carolina 
RO.    

In this decision the RO granted service connection for 
residuals of a right shoulder injury; residuals of a right 
thumb injury with scar; residuals of a septoplasty and 
partial turbinectomy; and, a fungal infection of the feet 
assigning each a noncompensable rating.  In addition the RO 
granted service connection for tinnitus and for major 
depression assigning each a 10 percent rating.

Finally in this decision the RO denied service connection for 
residuals of a left knee injury; bilateral shin splints; a 
right ankle sprain; low back pain; and, bilateral hearing 
loss.  The veteran disagreed with all these decisions except 
the rating assigned for tinnitus.

As the veteran has perfected an appeal to the initial ratings 
assigned following the grant of service connection, the Board 
has characterized the higher initial rating issues in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

In his July 2005 Form VA 9- Appeal to Board of Veteran's 
Appeals, the veteran requested a Travel Board hearing to be 
conducted at the RO.  However the veteran contacted the RO by 
telephone in March 2007 noting he was out of the country and 
did not remember filing a claim or requesting a hearing.  He 
left a telephone number and asked to be contacted by the RO.  
However the telephone number he left was not a good number. 
As his return date to the United States was unknown he cannot 
be currently scheduled for a Travel Board and his request is 
constructively withdrawn.


FINDINGS OF FACT

1. The appellant's complaint of residuals of a left knee 
injury is not supported by any probative findings of a 
current disability.

2. The appellant's complaint of bilateral shin splints is not 
supported by any probative findings of a current disability.

3. The appellant's complaint of a right ankle sprain is not 
supported by any probative findings of a current disability.

4. The appellant's complaint of low back pain is not 
supported by any probative findings of a current disability.

5. The appellant's complaint of bilateral hearing loss is not 
supported by any probative findings of a current disability.

6. The veteran's residual of a right shoulder injury is not 
manifested by limitation of motion to shoulder level nor has 
any pain with motion been observed.

7. The veteran's right thumb injury with residual scar is not 
manifested by limitation of motion or function.

8.  The veteran's residuals of a septoplasty and partial 
turbinectomy have not resulted in any disabling symptoms.

9.  The veteran's fungal infection of the feet has not been 
manifested by at least 5 percent of the total body area being 
affected or by the need for intermittent systemic therapy.

10. The veteran's major depression is manifested by symptoms 
of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.




								[Continued on next 
page]
CONCLUSIONS OF LAW

1. A chronic left knee disorder described as residuals of a 
left knee injury was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2. A chronic bilateral shin splints disorder described as 
residuals of bilateral shin splints was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

3. A chronic right ankle disorder described as a right ankle 
sprain was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.304.

4. A chronic low back disorder described as low back pain was 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.304.

5. A hearing loss disorder was not incurred in or aggravated 
during military service, and a sensorineural hearing loss may 
not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

6.  The criteria for a compensable evaluation for a right 
shoulder disorder have not been met at any time since January 
1, 2003. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2006).

7. The criteria for a compensable evaluation for right thumb 
injury with residual scar have not been met at any time since 
January 1, 2003. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7805 
(2006).

8. The criteria for a compensable rating for residuals of a 
septoplasty and partial turbinectomy have not been met at any 
time since January 1, 2003. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.97, Diagnostic 
Code 6502 (2006).

9.  The criteria for a compensable rating for a fungal 
infection of the feet have not been met at any time since 
January 1, 2003. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.3, 4.7, 4.118, 
Diagnostic Code 7813 (2006).

10. The criteria for a rating in excess of 10 percent for 
major depression have not been met at any time since January 
1, 2003.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. § 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the veteran in March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations. VA informed the claimant of the 
need to submit all pertinent evidence in his possession. 
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated. The claimant was provided the opportunity 
to present pertinent evidence. In sum, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

I. Service connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2006).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

a. Residuals of a left knee injury, bilateral shin splints, a 
right ankle sprain, and low back pain.

The service medical records reveal complaints and treatment 
for a left ankle strain in September 1982.  The veteran 
reported twisting his ankle while running.  There was slight 
edema diagnosed as a mild inversion injury.  In November 1982 
the veteran reported right foot pain while running. The 
examiner noted the right foot was swollen at the arch. 

In February and April 1983 the veteran was treated and 
diagnosed with a low back muscle strain.     

From February to May 1996 the veteran complained of bilateral 
calf muscle pain which was diagnosed as shin splints. He had 
bilateral leg pain which went up his inner shins.  There was 
no bruising or swelling and no visible signs of trauma. The 
diagnosis was chronic shin splints for 5 months.      

A June 1996 bone scan was consistent with stress periostis, 
stress phenomenon of both distal tibiae. No definite fracture 
sites were found. Uptake of both ankles and heels were noted 
to suggest stress phenomenon of early degenerative changes 
but doubtful fractures.

At a VA examination in August 2002, the veteran reported 
chronic pain x 10 yrs in his left knee.  He had no history of 
any specific trauma and has had no surgery.  Examination 
revealed no swelling or deformity of the left knee.  The 
patella was midline. There was no medial ligament laxity, and 
there was full range of motion (ROM).  The examiner noted 
that, "I can not ascribe any physical diagnosis nor 
attribute any physical impairment to his left knee."

Likewise, while the veteran reported on and off bilateral 
shin splints, the examiner found no swelling or deformity of 
the shins. There was no tenderness to palpation. The examiner 
noted that there did not appear to be any physical 
impairment.

The examiner noted that the veteran had sprained his right 
ankle several times during service.  Upon examination there 
was no swelling or deformity of the right ankle.  ROM was 
dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  
There was no medial lateral laxity noted.  The examiner 
opined that the examination was normal.  He noted that, "I 
cannot ascribe any physical diagnosis nor attribute any 
physical impairment to this."

The veteran reported occasional lower back pain.  He did not 
recall any specific injury, and had not undergone any back 
surgery.  ROM of the low back was flexion to 90 degrees; 
hyperextension to 15 degrees; right and left lateral flexion 
to 25 degrees. Straight leg raising was to 90 degrees 
bilaterally.  The examiner opined that the examination was 
basically normal, noting that, "I cannot ascribe any 
physical diagnosis nor attribute any physical impairment to 
this."

The medical records do not show any probative findings of any 
current diagnosis of chronic residuals of a left knee injury, 
bilateral shin splints, a right ankle sprain, or a low back 
disorder. The August 2002 VA examination report shows that on 
physical examination, there were no objective findings of any 
current left knee injury, bilateral shin splints, right ankle 
sprain, or low back disorder. In fact the examiner found all 
these claimed conditions to be normal.

Subsequent to the August 2002 VA examination, the RO 
scheduled the veteran for additional joint and spine 
examinations primarily to obtain current x-rays.  In this 
regard, VA offered the veteran an opportunity to have this 
additional VA examination to obtain x-ray evidence. However 
the veteran failed to report for these examinations.  
 
The "duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the purported evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). While VA has a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless. In the normal course of events, it is 
the burden of the veteran to show for VA examinations and 
personal hearings. In addition it is a claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry. See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993). If he does not do so, 
there is no burden on VA to "turn up heaven and earth" to 
find him. Hyson v. Brown, 5 Vet. App. 262 (1993).

Furthermore, governing regulations are clear that when, as 
here, a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(b).

The Board accepts the veteran's allegations regarding the 
symptoms in his left knee, legs, ankles, and back because he 
is competent to do so and there is no reason to doubt his 
credibility. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Savage v. Gober, 10 Vet. App. 488 (1997). As noted, 
however, the medical evidence does not support the 
appellant's complaints.  In addition, pain alone, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Service connection cannot be granted if there is no present 
disability. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306. The Court has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997). In the absence of proof 
of a present disability, there can be no valid claim. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Board has considered the appellant's lay 
assertions, they do not outweigh the most probative medical 
evidence of record, which shows that there is no present 
diagnosis of a left knee injury, bilateral shin splints, 
right ankle sprain, or low back disorder.  In sum, service 
connection for residuals of a left knee injury, bilateral 
shin splints, right ankle sprain, or low back disorder is 
denied. In making this decision, the Board has considered the 
benefit of the doubt doctrine; however, as the evidence is 
not equally-balanced in this regard, it does not apply. 
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

b. Bilateral hearing loss

The veteran contends, in essence, that he suffers from a 
bilateral hearing loss which is related to military service. 
He requests that he be afforded the benefit of the doubt.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent. 38 
C.F.R. § 3.385.

A December 1981 enlistment audiological evaluation showed 
normal hearing bilaterally.  Likewise audiological 
evaluations in October 1987, April 1997, December 1997, and 
October 2000 were also normal.

At a July 2001 audiological evaluation a bilateral hearing 
loss was noted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
40
10
LEFT
35
35
30
30
25


At a July 2002 audiological evaluation a left ear hearing 
loss was noted. Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
30
25
LEFT
35
25
20
30
30

However at an August 2002 VA examination, an audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
10
LEFT
10
15
15
25
20

Average pure tone thresholds, in decibels, were 10 dB for the 
right ear and 18 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 94 percent in the left ear.  The diagnosis 
was normal hearing bilaterally.  

Here, the veteran has not presented (or identified) any 
competent (medical) evidence that he now has a bilateral 
hearing loss disorder for purposes of being awarded VA 
compensation.  The veteran was specifically advised that to 
establish service connection for a claimed disability, as a 
threshold requirement he must show he actually has such 
disability. As was noted the veteran had five normal 
audiological evaluations during service from 1981 to 2000.  
He subsequently had a July 2001 audiological evaluation 
indicating a bilateral hearing loss followed by a July 2002 
audiological evaluation indicating a left ear hearing loss.  
However at the time of the VA audiological evaluation in 
August 2002, the veteran's hearing impairment did not meet 
the thresholds required to be eligible for compensation under 
38 C.F.R. § 3.385.  Hence, service connection is denied. 38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

II. Increased initial ratings.

As service connection has already been established, it is the 
level of disability that is of concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). Still, each disability must be viewed in 
relation to its history, so examination reports and treatment 
records dating back at least to the date of the claim are 
considered. 38 C.F.R. § 4.1. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).   Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

The veteran has appealed the initial noncompensable ratings 
assigned for residuals of a right shoulder injury; residuals 
of a right thumb injury with scar; residuals of a septoplasty 
and partial turbinectomy; and, fungal infection of the feet.  
He has also appealed the 10 percent rating assigned for major 
depression. He is essentially asking for a higher rating 
effective from the date service connection was granted. 
Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present. See Fenderson v. West, 12 Vet. App. 199 (1999).

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  Where 
there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2006).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 
Id.

a. Residuals of a right shoulder injury

The veteran fell and injured his right shoulder during 
service in September 1997.  At the time he was diagnosed with 
a bruised acromium head, right shoulder, and bruising of the 
surrounding soft tissue.

At a VA examination in August 2002, the veteran reported 
dislocating his shoulder in 1999 and spontaneously relocating 
it. On examination there was a slightly decreased ROM with 
overhead extension to 170 degrees, abduction to 140 degrees 
and normal internal and external rotation.  The examiner 
noted that x-rays taken in 1997 were negative.  The examiner 
noted that:

I cannot elicit any abnormalities on 
palpation of the shoulder.  There is no 
clicking with range of motion.  I cannot 
ascribe any etiology why his shoulder has 
decreased range of motion, but does 
appear to give him minimal amount of 
physical impairment because he is right -
handed.

Analysis

The veteran's right shoulder disorder is manifested by some 
limitation of motion. 

The VA examiner in August 2002 found the veteran's right 
shoulder to be within normal limits. The joint demonstrated 
full external and internal rotation, and forward flexion to 
170 degrees and abduction to 140 degrees.

Under Diagnostic Code 5201, a minimum rating of 20 percent is 
warranted when limitation of motion of the major arm is at 
shoulder level. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 
Because the veteran is right- hand dominant and since he 
demonstrates a range of shoulder motion above the shoulder 
level a compensable schedular evaluation is not warranted. 38 
C.F.R. § 4.71a, Diagnostic Code 5201.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been complained of by the veteran. DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain). In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups." Id. at 206.

As to pain on use the August 2002 examiner did not note any 
pain, weakness or lack of endurance limiting shoulder motion. 
There was no objective evidence of right shoulder swelling, 
deformity, or atrophy. Accordingly, even when considering 
functional limitations due to pain and the other factors 
identified in 38 C.F.R. §§ 4.40, 4.45, the functional losses 
do not equate the debility contemplated by a compensable 
rating for limitation of motion under Diagnostic Code 5201.

Accordingly, from January 1, 2003, to the present time, the 
Board finds that the veteran has not met the criteria for a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.

In reaching the above conclusions, the Board has not 
overlooked the veteran's allegations. While lay witnesses are 
competent to describe experiences and symptoms that result 
there from, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a service 
connected disability. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). Therefore, the veteran's statements are not 
probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt. 
However, the preponderance of the evidence is against the 
veteran's claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim is denied.

b. Residuals of a right thumb injury with scar.

At a VA examination in August 2002, the veteran reported 
jamming his right thumb several times in service in 1986. 
Examination revealed a 3 inch long scar on the medial aspect 
of the right thumb. He apparently was moving a desk and got 
his finger jammed between the door and the desktop and 
suffered lacerations.  The ROM of the right thumb and 
strength was normal. All findings were normal and there was 
no physical impairment due to the scar.

The residuals of a right thumb injury with scar is rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, Scars, other.  
Under Code 7805, the residuals of a right thumb injury with 
scar is rated based on the limitation of function of the 
affected part. Under 38 C.F.R. § 4.71a, Diagnostic Code 5228, 
a 10 percent rating may be assigned for a limitation of thumb 
motion where there is a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers. Based on the evidence of 
record including VA and private treatment records it is 
evident that the disorder is not manifested by such a 
limitation. 

As the veteran's thumb scar is superficial, the Board has 
also considered the application of Diagnostic Codes 7802, 
7803, and 7804, each of which provide for a maximum 10 
percent rating.  However, as the veteran's scar is limited to 
a small area and is not shown by the medical evidence or even 
by the veteran's complaint to be unstable or painful, these 
diagnostic codes do not provide a basis for assigning a 
compensable disability rating.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application. Gilbert.

Therefore, the benefit sought on appeal is denied.

c. Residuals of a septoplasty and partial turbinectomy 

Service medical records reveal that the veteran had sinus 
problems during service.  It was noted that the veteran had a 
deviated septum which was causing a blockage.  In December 
1999, he underwent a septoplasty and partial turbinectomy 
which effectively resolved the sinus problems.  

At an August 2002 VA examination the examiner found no 
residuals from the septoplasty and partial turbinectomy 
surgery.  There was no tenderness to palpations of the 
frontal or maxillary sinuses. There was no drainage from the 
sinuses.  Examination of the nares was entirely normal as was 
the movement of air.  No scars or nasal turbinate deformity 
was noted and the septum was midline. The examiner noted that 
the evaluation of the sinuses and nasal tract was normal 
without any physical impairment.

The veteran's residuals of a septoplasty and partial 
turbinectomy is rated utilizing Diagnostic Code 6502, 
deviation of the nasal septum. Under this Code, the only 
rating assignable is a 10 percent rating for deviated septum 
caused by trauma that has resulted in 50 percent obstruction 
of the nasal passage on both sides, or complete obstruction 
on one side. Because the veteran has no obstruction and his 
sinuses and nasal tract appear normal without any physical 
impairment; the Board finds that a compensable rating for the 
veteran's residuals of a septoplasty and partial turbinectomy 
is not warranted, and the claim is therefore denied.

There is no suggestion in the record that the veteran 
experiences any disfigurement due to the service-connected 
fracture. 38 C.F.R. § 4.118 (2006).

d.  Fungal infection of the feet 

Service records reveal the veteran was treated during service 
for a fungal condition of the feet primarily on his heels.

At an August 2002 VA examination the veteran reported 
occasional exacerbations of small areas of fungal infection 
in the lateral most aspect of his heels.  The examiner found 
two spots on each heel about 2.2 mm.  The spots were raised 
and appeared to be fungal.  The veteran took no medication 
for the fungal infection and the infection did not appear to 
cause him any physical impairment.

The veteran's skin disorder of the feet is rated under 
Diagnostic Code 7813 for dermatophytosis, which is evaluated 
under Diagnostic Code 7806 for eczema. Under Diagnostic Code 
7806 when the disorder covers less than 5 percent of the 
entire body or less than 5 percent of exposed areas are 
affected, and no more than topical therapy was required 
during the past 12- month period, a noncompensable rating is 
assigned. A 10 percent rating is assigned when at least 5 
percent, but less than 20 percent of the entire body is 
covered; or at least 5 percent, but less than 20 percent of 
exposed areas are affected; or intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2006).

The veteran's fungal infection of the feet was reported in 
the August 2002 VA examination to only affect 2 small 2.2 mm 
areas on the heels of the feet.  In addition the veteran was 
using no topical medications for treatment.  There is no 
competent evidence of pathology warranting a 10 percent 
rating. Hence, an increased rating would be inappropriate and 
is denied.

e. Major depression

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126 (2006).

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.

For occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, a 10 percent rating is appropriate.

If a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication a 0 percent evaluation is to be assigned.

38 C.F.R. § 4.130, Code 9434.

Service medical records are negative for any treatment of 
depression.  

Prior to his retirement from service, the veteran underwent a 
VA mental disorders examination in August 2002.  He reported 
experiencing clinical depression during service.  He 
described his depression as never interfering with his 
duties.  He had no history of formal psychiatric treatment or 
hospitalization. He has never abused alcohol or drugs.

Examination revealed the veteran's attitude, behavior and 
appearance to be normal.  He was casually and neatly attired.  
His hygiene and grooming was good. He was cooperative.  
Speech was markedly lacking in spontaneity and was under-
productive, but it was otherwise relevant, coherent, and goal 
directed.  He had no impaired thought process and good 
communications. He had no delusional, suicidal, or homicidal 
thoughts. There was no ritualistic behavior. Mood was 
noticeably depressed, and affect markedly constricted but was 
otherwise appropriate.  The examiner noted that the veteran 
appeared to be suffering from a mild to moderate major 
depressive episode.  He clearly presented with a full 
depressive syndrome in need of treatment.  He had marked 
dysphoria, anhedonia, psychomotor retardation, anxiety, 
distress, ongoing sleep disturbance, decreased motivation, 
decreased energy, feelings of apathy, and resignation, 
negativity, social withdrawal, and feelings of worthlessness.  
The diagnosis was major depression, single episode, mild to 
moderate and a GAF of 60 was assigned.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness." See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV). The Board notes that the VA examiner assigned a GAF 
score of 60 - reflective of impairment on the margin between 
mild and moderate symptoms.  The examiner also indicated the 
veteran's depression was a single episode.  

The Board finds that the symptoms reported by the veteran 
and, in particular, the examiner's comments, indicate not 
more than mild symptoms due to the service-connected 
depression. The examiner noted the veteran specifically 
denied that his depression ever interfered with his duties.  
Moreover, the characterization of the major depression 
diagnosis as "single episode" connotes the transient nature 
of the veteran's service-connected mental disorder, which is 
commensurate with the criteria for the assigned 10 percent 
rating.  

Accordingly, the Board finds that the veteran's symptoms due 
to depression are not more than mild throughout the appeal 
period.  The claim for an initial rating greater than 10 
percent for depression must be denied. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal. 38 U.S.C.A. 
5107(b); Gilbert.


ORDER

Service connection for residuals of a left knee injury is 
denied.

Service connection for bilateral shin splints is denied.

Service connection for a right ankle sprain is denied.

Service connection for a disorder manifested by low back pain 
is denied.

Entitlement to service connection for a hearing loss disorder 
is denied.

Entitlement to a compensable rating for a right shoulder 
disorder is denied.

Entitlement to a compensable rating for residuals of a right 
thumb injury and scar is denied.

Entitlement to a compensable rating for residuals of a 
septoplasty and partial turbinectomy is denied.

Entitlement to a compensable rating for a fungal infection of 
the feet is denied.

The claim for an initial rating higher than 10 percent for 
depression is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


